         Case 1:18-cv-02929-RBW Document 19 Filed 05/09/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                       )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )
                                              )       Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official              )
capacity as Secretary of Health and           )
Human Services,                               )
                                              )
               Defendant.                     )
                                              )

     JOINT STATEMENT PURSUANT TO GENERAL ORDER FOR CIVIL CASES

       Pursuant to Paragraph 6 of this Court’s General Order for Civil Cases and Local Civil

Rule 16.3(b), the parties file this Joint Statement regarding scheduling in this case.

A.     Plaintiff’s Statement

       At least in part, it is believed that this proceeding is exempt from the meet and confer

requirements of the Local Rules because it is an action for review on an administrative record.

       This is a class action alleging that the Secretary has violated statutes and regulations

concerning Medicare coverage of devices (continuous glucose monitors) used by people who

suffer from diabetes. The named plaintiffs (Ms. Lewis and Mr. Sargent) had their claims for

coverage denied and, with respect to them, it is believed that the issues may be decided solely on

the basis of the administrative record. Plaintiff proposes that both parties may file motions for

summary judgment 30 days after the Record is produced (July 1, 2019), that oppositions be due

two weeks thereafter (July 15, 2019), and replies, if any, be due one week after that (July 22,

2019). Plaintiff does not believe that an appearance before the Court will be necessary to resolve

these motions. Nevertheless, an appearance may assist the Court.
         Case 1:18-cv-02929-RBW Document 19 Filed 05/09/19 Page 2 of 5



       With respect to the class related issues, to date, the parties have been unable to stipulate

to them. Accordingly, Plaintiff believes that discovery is needed. As an example, Plaintiffs are

required to make a “numerosity” showing to meet the requirements of FED.R.CIV.P. 23(a)(1).

Without the use of formal discovery devices, Plaintiffs have been able to determine the number

of pre-filing claims at issue, their identification numbers, as well as the amounts associated with

the claims. Nevertheless, HIPPA restrictions have prevented Plaintiff from translating these

claim numbers into an actual count of people. That said, the number of actual people appears to

be at least in the tens of thousands. To the extent that the Secretary asserts that there is an

amount-in-controversy issue, then the same discovery would also be needed. Further, to the

extent the Secretary does not waive the 60-day and exhaustion issues and intends to assert them,

then similar discovery will be needed on those issues.

       Accordingly, Plaintiff proposes a 120-day discovery period to allow Plaintiff to serve

discovery, receive responses, and conduct any follow-up or motion practice that is necessary.

Once the discovery is complete (including any motion practice if necessary), Plaintiff proposes

that it file its class certification motion 30 days thereafter. Plaintiff proposes that the discovery

period begin on entry of the Court’s Scheduling Order. Further, given the potential HIPPA

issues, Plaintiff proposes that the Court order the parties to submit a joint proposed Protective

Order ten (10) days after entry of the Court’s Scheduling Order.

       With respect to the Secretary’s proposal, Plaintiffs do not believe that staged/deferred

discovery or pleadings are appropriate. Such an approach would merely lead to unnecessary

delay and expense. Regardless of whatever the Secretary may file on May 30, 2019, the Record

in the Lewis and Sargent’ cases will still be the same, the merits will still be the same, and Ms.

Lewis and Mr. Sargent would still be seeking summary judgment on the same grounds as granted



                                                 -2-
           Case 1:18-cv-02929-RBW Document 19 Filed 05/09/19 Page 3 of 5



by the three prior courts to address the issue (i.e., that a “continuous glucose monitor” is

“primarily and customarily used to serve a medical purpose”). Regardless of whether there are

no class members or tens of thousands, Ms. Lewis and Mr. Sargent’s individual claims would

have to be addressed and there is no sound reason for delaying resolution. With respect to a

FED.R.CIV.P. 26(f) conference/report, Plaintiffs proposed that the parties submit one in two

week’s time and that no Case Management Conference was necessary. The Secretary did not

agree.

         In sum, Plaintiff proposes that the case/issues be addressed promptly and without further

delay. The Secretary proposes an extended period of delay generally and specifically with

respect to resolution of the merits of the Lewis and Sargent claims. Plaintiffs’ position should be

adopted.

B.       Defendant’s Statement

         Section 6 of this Court’s General Order for Civil Cases provides that, for proceedings

exempt from the meet-and-confer requirements set forth in Local Civil Rule 16.3, “counsel for

both parties shall jointly prepare and submit a statement to the Court, no later than fourteen (14)

days after counsel for all parties have entered an appearance in the matter, indicating whether

they believe the matter will be resolved solely through the filing of dispositive motions.” Local

Civil Rule 16.3(b)(1), in turn, exempts any “action for review on an administrative record” from

those meet-and-confer requirements.

         The two named plaintiffs, Carol A. Lewis and Douglas B. Sargent, assert claims against

the Secretary of Health and Human Services for denial of Medicare coverage for certain

continuous glucose monitors. Such claims are ordinarily resolved by review of the

administrative record before the Secretary at the time the challenged decision was made, without



                                                -3-
         Case 1:18-cv-02929-RBW Document 19 Filed 05/09/19 Page 4 of 5



any discovery. However, Ms. Lewis and Mr. Sargent bring their claims not merely on their own

behalf, but as putative representatives of a class of individuals who have been denied Medicare

coverage for continuous glucose monitors. Plaintiffs intend to propound discovery in support of

their anticipated motion for class certification. They have filed an unopposed motion to extend

their time to file that class certification motion until sixty days after a case management

conference is held. ECF Nos. 11, 18. The Secretary has not yet taken a position on whether

class certification discovery is appropriate in this case.

       The Secretary’s response to the Complaint is due May 30, 2019. The Secretary asks that,

after he responds to the Complaint, the Court order a scheduling conference in this case. The

parties would then have an opportunity to meet and confer pursuant to Federal Rule of Civil

Procedure 26(f) and Local Civil Rule 16.3, and to attempt to agree on a schedule for proceedings

in this case. To the extent that the Court prefers to set such a schedule at this time, the Secretary

proposes that, after he responds to the Complaint, a period of class discovery (if appropriate)

precede briefing on class certification, and that a schedule for briefing on the merits be set after

Plaintiffs’ motion for class certification is resolved. The Secretary further proposes that any

briefing on the merits be sequential and not simultaneous.



                                                       Respectfully submitted,

                                                       /s/Jeffrey Blumenfeld
                                                       D.C. Bar No. 181768
                                                       LOWENSTEIN SANDLER LLP
                                                       2200 Pennsylvania Avenue, NW
                                                       Washington, DC 20037
                                                       Telephone: (202) 753-3800
                                                       Facsimile: (202) 753-3838
                                                       jblumenfeld@lowenstein.com

                                                                  and

                                                 -4-
        Case 1:18-cv-02929-RBW Document 19 Filed 05/09/19 Page 5 of 5




                                          PARRISH LAW OFFICES
                                          James C. Pistorino
                                          788 Washington Road
                                          Pittsburgh, PA 15228
                                          Telephone: (412) 561-6250
                                          Facsimile: (412) 561-6253
                                          james@dparrishlaw.com

                                          Attorneys for Plaintiffs



                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          MICHELLE BENNETT
                                          Assistant Director, Federal Programs Branch

                                          /s/ James Bickford
                                          JAMES BICKFORD
                                          Trial Attorney (N.Y. Bar No. 5163498)
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20530
                                          James.Bickford@usdoj.gov
                                          Telephone: (202) 305-7632
                                          Facsimile: (202) 616-8470

Date: May 9, 2019                         Counsel for Defendant




                                    -5-
